JUSTICE McCULLOUGH, specially concurring: I agree and concur in affirming the trial court. The bankruptcy court and the court of appeals refused to determine the validity of the lien, indicating that it was for the State courts to decide. The trial court was correct in stating that where the trustee abandons the real estate, it is no longer a part of the bankruptcy and no longer affected by the bankruptcy laws. Plaintiff had two forms of security, the collateral pledged for the loan and the judgment of December 10, 1984, recorded prior to the filing of the bankruptcy petition. Plaintiff has three sources of recovery. They are the collateral received by plaintiff from the secured loan in the amount of $24,150.67; a 5.375% dividend, $2,332.67 on the unsecured portion of the claim, $43,401.87; and a recorded judgment against any property of defendant not held by the trustee in the bankruptcy proceeding. Because the Federal court declined to determine the validity of the in rem judgment, it is unnecessary to determine the application of section 506 of the Code. The real estate was subject to the lien of the recorded judgment. It then becomes a matter of proof by the creditor as to the extent of that lien. Neither party is satisfied with the trial court’s finding a lien in the amount of $10,000 and enforceable in rem only. The trial court’s decision as to the validity of the lien was correct and the amount set by the trial court is not against the manifest weight of the evidence.